PD-0230-15
                                     PD-0230-15                                       COURT OF CRIMINAL APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                    Transmitted 3/18/2015 3:59:54 PM
                                                                                      Accepted 3/19/2015 9:53:29 AM
                                                                                                        ABEL ACOSTA
                                     MICHEAL B. MURRAY                                                          CLERK
                                           DISTRICT ATTORNEY
                                     35TH JUDICIAL DISTRICT OF TEXAS
                                            BROWN AND MILLS COUNTIES

                                                                                        CHRIS BROWN
200 S. BROADWAY, COURTHOUSE                                                  FIRST ASSISTANT DISTRICT ATTORNEY
   BROWNWOOD, TEXAS 76801
(325) 646-0444 FAX: (325) 643-4053                                                     ELISHA BIRD
                                                                               ASSISTANT DISTRICT ATTORNEY

                                                                                    J. CHRISTINA NELSON
                                                                               ASSISTANT DISTRICT ATTORNEY




                                                     March 18, 2015

        The Court of Criminal Appeals
        Supreme Court Building
        201 West 14th Street, Room 106                                                March 19, 2015
        Austin, Texas 78701

        Re:      Robert Thornburgh, PD-0230-15

        To the Honorable Court of Criminal Appeals:
                The State has received Robert Thornburgh Jr.’s Petition for Discretionary Review. In
        lieu of filing a formal response, the State would simply ask this Court to refuse to review this
        case because Petitioner has failed to provide an appropriate reason for review under Rule 66.3 of
        the Texas Rules of Appellate Procedure. As this Court is aware, refusal of a petition for
        discretionary review does not constitute endorsement or adoption of the reasoning employed by
        the court of appeals. Aguilar v. State, 830 S.W.2d 612, 613 (Tex. Crim. App. 1992) (en banc).
                Should this Court choose to grant review, the State requests notice and time to respond to
        the merits of the claims presented by Petitioner.


                                                     Sincerely yours,




                                                     /S/ Elisha Bird
                                                     Elisha Bird
                                                     Assistant District Attorney

        cc:      Erika Copeland, Attorney for Petitioner, ecopeland63@yahoo.com